Exhibit 10.2
 
GENERAL CONTINUING GUARANTY


This GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of October 4, 2017,
is executed and delivered by NOVUME SOLUTIONS, INC., a Delaware corporation
(“Guarantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“WFB”), in light of the following:
 
WHEREAS, Global Contract Professionals, Inc., a Texas Corporation (“Client”) and
WFB have entered into that certain Account Purchase Agreement, dated as of
August 22, 2012 (as amended, modified, supplemented, extended, renewed, restated
or replaced, the “Account Purchase Agreement”);
 
WHEREAS, Guarantor is an equity owner of Client and, as such, will benefit by
virtue of the financial accommodations extended to Client by WFB; and
 
WHEREAS, in order to induce WFB to enter into that certain Eighth Amendment,
Waiver and Consent to Account Purchase Agreement, dated of even date herewith,
and to purchase Acceptable Accounts and to extend other financial accommodations
to Client pursuant to the Account Purchase Agreement, and in consideration
thereof, and in consideration of the purchase of Acceptable Accounts heretofore
or hereafter made by WFB from Client, or other financial accommodations
heretofore or hereafter extended by WFB to Client, pursuant to the Account
Purchase Agreement or the other agreements delivered in connection therewith
(the “Other Agreements”), Guarantor has agreed to guaranty the Guarantied
Obligations.
 
NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby agrees as
follows:
 
                 1. Definitions and Construction.
 
(a) Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Account Purchase Agreement. The
following terms, as used in this Guaranty, shall have the following meanings:
 
“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Client.
 
“Bank Product” means any financial accommodation extended to Client by a Bank
Product Provider including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash
management, including controlled disbursement, accounts or services, or (g)
transactions under Hedge Agreements.
 
“Bank Product Agreements” means those agreements entered into from time to time
by any Client with a Bank Product Provider in connection with the obtaining of
any of the Bank Products.
 
 “Bank Product Provider” means Wells Fargo Bank, National Association or any of
its affiliates.
 
“Client” has the meaning set forth in the recitals to this Guaranty.
 
“Account Purchase Agreement” has the meaning set forth in the recitals to this
Guaranty.
 
“Guarantied Obligations” means all now or hereafter existing or arising
indebtedness, liabilities and obligations owing by Client to WFB and any Bank
Product Provider under the Account Purchase Agreement, any of the Other
Agreements or any Bank Product Agreement, whether for principal, interest
(including all interest that accrues after the commencement of any Insolvency
Proceeding irrespective of whether a claim therefor is allowed in such case or
proceeding), discount, charges, fees, expenses or otherwise, and also includes
any and all expenses (including reasonable counsel fees and expenses) incurred
by WFB in enforcing any rights under this Guaranty. Without limiting the
generality of the foregoing, Guarantied Obligations shall include all amounts
that constitute part of the Guarantied Obligations and would be owed by the
Client to WFB and any Bank Product Provider under the Account Purchase
Agreement, any of the Other Agreements or any Bank Product Agreement but for the
fact that they are unenforceable or not allowable, including due to the
existence of a bankruptcy, reorganization or similar proceeding involving Client
or any other guarantor.
 
“Guarantor” has the meaning set forth in the preamble to this Guaranty.
 
“Guaranty” has the meaning set forth in the preamble to this Guaranty.
 
“Hedge Agreement” means any and all agreements, or documents now existing or
hereafter entered into by Client that provide for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging such Client’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security, or currency valuations or
commodity prices.
 
“Person” means and includes an individual, a corporation, a partnership, a joint
venture, a limited liability company or partnership, a trust, an unincorporated
association, a Governmental Authority or any other organization or entity.
 
“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.
 
“Voidable Transfer” has the meaning set forth in Section 9 of this Guaranty.
 
(b) Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the part includes the whole, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and other similar terms in this
Guaranty refer to this Guaranty as a whole and not to any particular provision
of this Guaranty. Section, subsection, clause, schedule, and exhibit references
herein are to this Guaranty unless otherwise specified. Any reference in this
Guaranty to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Neither this Guaranty nor any
uncertainty or ambiguity herein shall be construed or resolved against WFB or
Client, whether under any rule of construction or otherwise. On the contrary,
this Guaranty has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of Guarantor and WFB. Any
reference herein to the satisfaction or payment in full of the Guarantied
Obligations shall mean the payment in full in cash (or cash collateralization in
accordance with the terms of the Account Purchase Agreement or any Other
Agreement) of all Guarantied Obligations other than contingent indemnification
Guarantied Obligations and other than any obligations owing by Client to any
Bank Product Provider that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and are not required to be repaid or cash
collateralized pursuant to the provisions of the Account Purchase Agreement or
any Other Agreement and the full and final termination of any commitment to
extend any financial accommodations under the Account Purchase Agreement and any
Other Agreement. Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any requirement of a writing
contained herein shall be satisfied by the transmission of a Record and any
Record transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein. The captions and
headings are for convenience of reference only and shall not affect the
construction of this Guaranty.
 
2. Guarantied Obligations. Guarantor hereby irrevocably and unconditionally
guaranties to WFB, for the benefit of itself and the Bank Product Providers, as
and for its own debt, until the final and indefeasible payment in full thereof,
in cash, has been made, (a) the due and punctual payment of the Guarantied
Obligations, when and as the same shall become due and payable, whether at
maturity, pursuant to a mandatory prepayment requirement, by acceleration, or
otherwise; it being the intent of Guarantor that the guaranty set forth herein
shall be a guaranty of payment and not a guaranty of collection; and (b) the
punctual and faithful performance, keeping, observance, and fulfillment by
Client of all of the agreements, conditions, covenants, and obligations of
Client contained in the Account Purchase Agreement and in each of the Other
Agreements.
 
3. Continuing Guaranty. This Guaranty includes Guarantied Obligations arising
under successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Guarantied Obligations, changing the
interest rate, discount rate, any charge or fee, payment terms, or other terms
and conditions thereof, or creating new or additional Guarantied Obligations
after prior Guarantied Obligations have been satisfied in whole or in part. To
the maximum extent permitted by law, Guarantor hereby waives any right to revoke
this Guaranty as to future Guarantied Obligations. If such a revocation is
effective notwithstanding the foregoing waiver, Guarantor acknowledges and
agrees that (a) no such revocation shall be effective until written notice
thereof has been received by WFB, (b) no such revocation shall apply to any
Guarantied Obligations in existence on the date of receipt by WFB of such
written notice (including any subsequent continuation, extension, or renewal
thereof, or change in the interest rate, payment terms, or other terms and
conditions thereof), (c) no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of WFB in existence on the date of such
revocation, (d) no payment by Guarantor, Client, or from any other source, prior
to the date of WFB’s receipt of written notice of such revocation shall reduce
the maximum obligation of Guarantor hereunder, and (e) any payment by Client or
from any source other than Guarantor subsequent to the date of such revocation
shall first be applied to that portion of the Guarantied Obligations as to which
the revocation is effective and which are not, therefore, guarantied hereunder,
and to the extent so applied shall not reduce the maximum obligation of
Guarantor hereunder.
 
4. Performance Under this Guaranty. In the event that Client fails to make any
payment of any Guarantied Obligations, on or prior to the due date thereof, or
if Client shall fail to perform, keep, observe, or fulfill any other obligation
referred to in clause (b) of Section 2 of this Guaranty in the manner provided
in the Account Purchase Agreement or any of the Other Agreements, Guarantor
immediately shall cause, as applicable, such payment in respect of the
Guarantied Obligations to be made or such obligation to be performed, kept,
observed, or fulfilled.
 
5. Primary Obligations. This Guaranty is a primary and original obligation of
Guarantor, is not merely the creation of a surety relationship, and is an
absolute, unconditional, and continuing guaranty of payment and performance
which shall remain in full force and effect without respect to future changes in
conditions. Guarantor hereby agrees that it is directly, jointly and severally
with any other guarantor of the Guarantied Obligations, liable to WFB, for the
benefit of itself and the Bank Product Providers, that the obligations of
Guarantor hereunder are independent of the obligations of Client or any other
guarantor, and that a separate action may be brought against Guarantor, whether
such action is brought against Client or any other guarantor or whether Client
or any other guarantor is joined in such action. Guarantor hereby agrees that
its liability hereunder shall be immediate and shall not be contingent upon the
exercise or enforcement WFB or any Bank Product Provider of whatever remedies
they may have against Client or any other guarantor, or the enforcement of any
lien or realization upon any security by WFB or any Bank Product Provider.
Guarantor hereby agrees that any release which may be given by WFB to Client or
any other guarantor, or with respect to any property or asset subject to a Lien,
shall not release Guarantor. Guarantor consents and agrees that neither WFB nor
any Bank Product Provider shall be under any obligation to marshal any property
or assets of Client or any other guarantor in favor of Guarantor, or against or
in payment of any or all of the Guarantied Obligations.
 
6. Waivers.
 
(a) To the fullest extent permitted by applicable law, Guarantor hereby waives:
(i) notice of acceptance hereof; (ii) notice of the purchase of any Acceptable
Accounts or other financial accommodations made or extended under the Account
Purchase Agreement, or the creation or existence of any Guarantied Obligations;
(iii) notice of the amount of the Guarantied Obligations, subject, however, to
Guarantor’s right to make inquiry of WFB to ascertain the amount of the
Guarantied Obligations at any reasonable time; (iv) notice of any adverse change
in the financial condition of Client or of any other fact that might increase
Guarantor’s risk hereunder; (v) notice of presentment for payment, demand,
protest, and notice thereof as to any instrument among the Account Purchase
Agreement and any of the Other Agreements; (vi) notice of any default or Event
of Default under the Account Purchase Agreement and any of the Other Agreements;
(vii) notice of intent to accelerate and notice of acceleration; (viii) notice
of any of the events or circumstances enumerated in Section7; and (ix) all other
notices (except if such notice is specifically required to be given to Guarantor
under this Guaranty or any of the Other Agreements to which Guarantor is a
party) and demands to which Guarantor might otherwise be entitled.
 
(b) To the fullest extent permitted by applicable law, Guarantor hereby waives
the right by statute or otherwise to require WFB or any Bank Product Provider to
institute suit against Client or any other guarantor or to exhaust any rights
and remedies which WFB or any Bank Product Provider has or may have against
Client or any other guarantor. In this regard, Guarantor agrees that it is bound
to the payment of each and all Guarantied Obligations, whether now existing or
hereafter arising, as fully as if the Guarantied Obligations were directly owing
to WFB or the Bank Product Providers, as applicable, by Guarantor. Guarantor
further waives any defense arising by reason of any disability or other defense
(other than the defense that the Guarantied Obligations shall have been fully
and finally performed and indefeasibly paid in full in cash, to the extent of
any such payment) of Client or by reason of the cessation from any cause
whatsoever of the liability of Client in respect thereof.
 
(c) To the fullest extent permitted by applicable law, Guarantor hereby waives:
(i) any right to assert against WFB or any Bank Product Provider, any defense
(legal or equitable), set-off, counterclaim, or claim which Guarantor may now or
at any time hereafter have against Client or any other party liable to WFB or
any Bank Product Provider; (ii) any defense, set-off, counterclaim, or claim, of
any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guarantied
Obligations or any security therefor; (iii) any right or defense arising by
reason of any claim or defense based upon an election of remedies by WFB or any
Bank Product Provider including any defense based upon an impairment or
elimination of Guarantor’s rights of subrogation, reimbursement, contribution,
or indemnity of Guarantor against Client or other guarantors or sureties;
(iv) the benefit of any statute of limitations affecting Guarantor’s liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guarantied Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to Guarantor’s liability hereunder.
 
(d) Until the Guarantied Obligations have been paid in full in cash,
(i) Guarantor hereby postpones and agrees not to exercise any right of
subrogation Guarantor has or may have as against Client with respect to the
Guarantied Obligations; (ii) Guarantor hereby postpones and agrees not to
exercise any right to proceed against Client or any other Person now or
hereafter liable on account of the Obligations for contribution, indemnity,
reimbursement, or any other similar rights (irrespective of whether direct or
indirect, liquidated or contingent); and (iii) Guarantor hereby postpones and
agrees not to exercise any right it may have to proceed or to seek recourse
against or with respect to any property or asset of Client or any other Person
now or hereafter liable on account of the Obligations. Notwithstanding anything
to the contrary contained in this Guaranty, Guarantor shall not exercise any
rights of subrogation, contribution, indemnity, reimbursement or other similar
rights against, and shall not proceed or seek recourse against or with respect
to any property or asset of, Client or any other guarantor (including after
payment in full of the Guarantied Obligations) if all or any portion of the
Obligations have been satisfied in connection with an exercise of remedies in
respect of the capital stock of Client or such other guarantor whether pursuant
to the Account Purchase Agreement or otherwise.
 
(e) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS GUARANTY, GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF
AN ELECTION OF REMEDIES BY WFB OR ANY BANK PRODUCT PROVIDER, EVEN THOUGH SUCH
ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY
FOR THE GUARANTIED OBLIGATIONS, HAS DESTROYED GUARANTOR’S RIGHTS OF SUBROGATION
AND REIMBURSEMENT AGAINST CLIENT BY THE OPERATION OF APPLICABLE LAW.
 
(f) Without limiting the generality of any other waiver or other provision set
forth in this Guaranty, Guarantor hereby also agrees to the following waivers:
 
(i) WFB’s right to enforce this Guaranty is absolute and is not contingent upon
the genuineness, validity or enforceability of the Guarantied Obligations, the
Account Purchase Agreement or any of the Other Agreements. Guarantor agrees that
WFB’s rights under this Guaranty shall be enforceable even if Client had no
liability at the time of execution of the Other Agreements or the Guarantied
Obligations are unenforceable in whole or in part, or Client ceases to be liable
with respect to all or any portion of the Guarantied Obligations.
 
(ii) Guarantor agrees that WFB’s rights under the Account Purchase Agreement and
the Other Agreements will remain enforceable even if the amount guaranteed
hereunder is larger in amount and more burdensome than that for which Client is
responsible. The enforceability of this Guaranty against Guarantor shall
continue until all sums due under the Account Purchase Agreement and the Other
Agreements have been paid in full and shall not be limited or affected in any
way by any impairment or any diminution or loss of value of any security or
collateral for Client’s obligations under the Account Purchase Agreement or the
Other Agreements, from whatever cause, the failure of any security interest in
any such security or collateral or any disability or other defense of Client,
any other guarantor of Client’s obligations under any of the Other Agreements,
any pledgor of collateral for any Person’s obligations to WFB or any other
Person in connection with the Account Purchase Agreement or the Other
Agreements.
 
(iii) Guarantor waives the right to require WFB to (A) proceed against Client,
any guarantor of Client’s obligations under the Account Purchase Agreement or
any of the Other Agreements, any other pledgor of collateral for any Person’s
obligations to WFB or any other Person in connection with the Guarantied
Obligations, (B) proceed against or exhaust any other security or collateral WFB
may hold, or (C) pursue any other right or remedy for Guarantor’s benefit, and
agrees that WFB may exercise its right under this Guaranty without taking any
action against Client, any other guarantor of Client’s obligations under the
Account Purchase Agreement or the Other Agreements, any pledgor of collateral
for any Person’s obligations to WFB or any other Person in connection with the
Guarantied Obligations, and without proceeding against or exhausting any
security or collateral WFB holds.
 
(iv) Guarantor waives, and agrees that its liability hereunder shall not be
affected by, any neglect, delay, omission, failure, or refusal of WFB to
(A) exercise or properly or diligently exercise any right or remedy with respect
to any or all of the Guarantied Obligations or the collection thereof or any
security interests or liens or other security for or guaranty of the Guarantied
Obligations, or any portion thereof, (B) take or prosecute, or properly or
diligently take or prosecute, any action for the collection of any or all of the
Guarantied Obligations against Client, Guarantor or any other Person in respect
of any or all of the Guarantied Obligations, (C) foreclose or prosecute, or
properly or diligently foreclose or prosecute, any action in connection with any
agreement, document or instrument or arrangement evidencing, securing, or
otherwise affecting all or any part of the Guarantied Obligations, or
(D) mitigate damages or take any other action to reduce, collect, or enforce the
Guarantied Obligations.
 
7. Releases. Guarantor consents and agrees that, without notice to or by
Guarantor and without affecting or impairing the obligations of Guarantor
hereunder, WFB or any Bank Product Provider may, by action or inaction,
compromise or settle, shorten or extend any period of duration or the time for
the payment of the Obligations, or discharge the performance of the Obligations,
or may refuse to enforce the Obligations, or otherwise elect not to enforce the
Obligations, or may, by action or inaction, release all or any one or more
parties to, any one or more of the terms and provisions of the Account Purchase
Agreement or any of the Other Agreements or may grant other indulgences to
Client or any other guarantor in respect thereof, or may amend or modify in any
manner and at any time (or from time to time) any one or more of the
Obligations, the Account Purchase Agreement or any of the Other Agreements
(including any increase or decrease in the principal amount of any Obligations
or the interest, fees or other amounts that may accrue from time to time in
respect thereof), or may, by action or inaction, release or substitute the
Client or any guarantor, if any, of the Guarantied Obligations, or may enforce,
exchange, release, or waive, by action or inaction, any security for the
Guarantied Obligations or any other guaranty of the Guarantied Obligations, or
any portion thereof. Guarantor agrees that its obligations under this Guaranty
shall not be released, diminished, impaired, reduced, or affected by the
occurrence of any one or more of the following events: (a) lack of
organizational authority of Client; (b) any receivership, insolvency,
bankruptcy, or other proceedings affecting Client or its property; (c) partial
or total release or discharge of Client or any other Person from the performance
of any obligation contained in any instrument or agreement evidencing,
governing, or securing all or any part of the Guarantied Obligations, whether
occurring pursuant to any applicable law or otherwise; (d) any change in the
time, manner, or place of payment of, or in any other term of, or any increase
or decrease in the amount of, all the Guarantied Obligations, or any portion
thereof, or any other amendment or waiver of any term of, or any consent to
departure from any requirement of, the Account Purchase Agreement or any of the
Other Agreements; (e) the taking or accepting of any collateral security for all
or any part of the Guarantied Obligations, this Guaranty, or any other guaranty;
(f) the taking or accepting of any other guaranty for all or any part of the
Guarantied Obligations; (g) any failure to acquire, perfect, or continue any
security interest or lien on Collateral securing all or any part of the
Guarantied Obligations or on any property securing this Guaranty; (h) any
exchange, release, or subordination of any security interest or lien on any
Collateral, or any release, amendment, waiver, or subordination of any term of
any guaranty of the Guarantied Obligations or any other impairment of any
collateral security or guaranty now or hereafter securing all or any part of the
Guarantied Obligations; (i) any failure to dispose of any collateral security at
any time securing all or any part of the Guarantied Obligations or this Guaranty
in a commercially reasonable manner or as otherwise may be required by any
applicable law; (j) any merger, reorganization, consolidation, or dissolution of
Client or any other Person at any time liable for any of the Obligations, any
sale, lease, or transfer of any or all of the assets of Client or any other
Person at any time liable for any of the Obligations, or any change in name,
business, organization, location, composition, structure, or organization of
Client or any other Person at any time liable for any of the Obligations;
(k) any change of control or any other change in the capitalization or equity
interest ownership of Client or any other Person at any time liable for any of
the Obligations; (l) any invalidity or unenforceability of or defect or
deficiency in the Account Purchase Agreement or any of the Other Agreements;
(m) avoidance or subordination of the Guarantied Obligations, or any portion
thereof, (n) the unenforceability of all or any part of the Guarantied
Obligations against Client because any interest contracted for, charged, or
received in respect of the Guarantied Obligations exceeds the amount permitted
by any applicable law; (o) any waiver, consent, extension, forbearance, or
granting of any indulgence by WFB with respect to the Guarantied Obligations or
any provision of the Account Purchase Agreement or any of the Other Agreements;
(p) any delay in or lack of enforcement of any remedies under the Account
Purchase Agreement or any of the Other Agreements); (q) the act of creating all
or any part of the Guarantied Obligations is ultra vires, or the officers or
other representatives creating all or any part of the Guarantied Obligations
acted in excess of their authority; (r) any election of remedies by WFB; (s) the
Account Purchase Agreement or any of the Other Agreements were forged; (t) the
election by WFB in any proceeding under the Bankruptcy Code of the application
of Section 1111(b)(2) thereof; (u) any borrowing or grant of a security interest
by Client as debtor-in-possession, under Section 364 of the Bankruptcy Code; (v)
any use by Client (whether with the consent of WFB or otherwise) of cash
collateral during the pendency of any bankruptcy proceeding; (w) the making of
post-petition loans or any other provision for the extension of post-petition
credit to Client as debtor-in-possession in any bankruptcy proceedings; (x) the
disallowance in bankruptcy of all or any portion of the claims of WFB for
payment of any of the Guarantied Obligations; or (y) any other circumstance
which might otherwise constitute a legal or equitable discharge or defense
available to Client or Guarantor (other than that the Guarantied Obligations
shall have been indefeasibly paid and performed in full).
 
8. No Election. WFB and the Bank Product Providers shall have the right to seek
recourse against Guarantor to the fullest extent provided for herein and no
election by WFB or any Bank Product Provider to proceed in one form of action or
proceeding, or against any party, or on any obligation, shall constitute a
waiver of WFB’s or any Bank Product Provider’s right to proceed in any other
form of action or proceeding or against other parties unless WFB, on behalf of
itself or the Bank Product Providers, has expressly waived such right in
writing. Specifically, but without limiting the generality of the foregoing, no
action or proceeding by WFB or the Bank Product Providers under any document or
instrument evidencing the Guarantied Obligations shall serve to diminish the
liability of Guarantor under this Guaranty except to the extent that WFB and the
Bank Product Providers finally and unconditionally shall have realized
indefeasible payment in full of the Guarantied Obligations by such action or
proceeding.
 
9. Revival and Reinstatement. If the incurrence or payment of the Guarantied
Obligations or the obligations of Guarantor under this Guaranty by Guarantor or
the transfer by Guarantor to WFB of any property of Guarantor should for any
reason subsequently be declared to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if WFB is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that WFB is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys’ fees of WFB
related thereto, the liability of Guarantor automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.
 
10. Financial Condition of Client. Guarantor represents and warrants to WFB and
the Bank Product Providers that Guarantor is currently informed of the financial
condition of Client and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Guarantied
Obligations. Guarantor further represents and warrants to WFB and the Bank
Product Providers that Guarantor has read and understands the terms and
conditions of the Account Purchase Agreement and each of the Other Agreements.
Guarantor hereby covenants that it will continue to keep itself informed of
Client’s financial condition, the financial condition of other guarantors, if
any, and of all other circumstances which bear upon the risk of nonpayment or
nonperformance of the Guarantied Obligations.
 
11. Payments; Application. All payments to be made hereunder by Guarantor shall
be made in U.S. Dollars, in immediately available funds, and without deduction
(whether for taxes or otherwise) or offset and shall be applied to the
Guarantied Obligations in accordance with the terms of the Account Purchase
Agreement.
 
12. Attorneys Fees and Costs. Guarantor agrees to pay, on demand, all attorneys’
fees and all other costs and expenses which may be incurred by WFB in connection
with the enforcement of this Guaranty or in any way arising out of, or
consequential to, the protection, assertion, or enforcement of the Guarantied
Obligations (or any security therefor), irrespective of whether suit is brought.
 
13. Notices. All notices and other communications hereunder to WFB shall be in
writing and shall be mailed, sent, or delivered in accordance with provisions of
the Account Purchase Agreement applicable to notices and other communications
thereunder. All notices and other communications hereunder to Guarantor shall be
in writing and shall be mailed, sent, or delivered in care of Client in
accordance with the provisions of the Account Purchase Agreement applicable to
notices and other communications thereunder.
 
14. Cumulative Rights. The rights, powers and remedies provided in this Guaranty
and in the Account Purchase Agreement and the Other Agreements are cumulative,
may be exercised concurrently, or separately, may be exercised from time to time
and in such order as WFB shall determine, subject to the provisions of this
Guaranty, and are in addition to, and not exclusive of, the rights, powers, and
remedies provided by existing or future applicable laws. WFB’s failure or delay
to exercise or enforce, in whole or in part, any right, power or remedy under
this Guaranty, the Account Purchase Agreement or any Other Agreement, shall not
constitute a waiver thereof, nor preclude any other or further exercise thereof.
 
15. Severability of Provisions. In the event any provision of this Guaranty (or
any part of any provision) is held by a court of competent jurisdiction to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision (or remaining part of the
affected provision) of this Guaranty, but this Guaranty shall be construed as if
such invalid, illegal or unenforceable provision (or part thereof) had not been
contained in this Guaranty, but only to the extent it is invalid, illegal or
unenforceable.
 
16. Entire Agreement; Amendments. This Guaranty is intended by WFB and Guarantor
to be a complete, exclusive and final expression of the agreements contained
herein. Neither WFB nor Guarantor shall hereafter have any rights under any
prior agreements pertaining to the matters addressed by this Guaranty but shall
look solely to this Guaranty for definition and determination of all of their
respective rights, liabilities and responsibilities under this Guaranty. Except
as otherwise provided herein, this Guaranty may not be supplemented, changed,
waived, discharged, terminated, modified or amended, except by written
instrument executed by the parties. THIS GUARANTY AND THE OTHER AGREEMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
17. Successors and Assigns. This Guaranty binds and is for the benefit of the
heirs, executors, administrators, successors and assigns of the parties hereto,
except that Guarantor shall not have the right to assign its rights hereunder or
any interest herein without WFB’s prior written consent.
 
18. No Third Party Beneficiary. This Guaranty is solely for the benefit of each
of WFB, each Bank Product Provider, and each of their successors and assigns and
may not be relied on by any other Person.
 
19. Governing Law. This Guaranty shall be governed by, and construed and
interpreted in accordance with, the law of the State of Texas (the “Applicable
State”), without giving effect to the principles of conflicts of laws.
 
20. ARBITRATION.
 
(a) ARBITRATION. THE PARTIES HERETO AGREE, UPON DEMAND BY ANY PARTY, WHETHER
MADE BEFORE THE INSTITUTION OF A JUDICIAL PROCEEDING OR NOT MORE THAN 60 DAYS
AFTER SERVICE OF A COMPLAINT, THIRD PARTY COMPLAINT, CROSS-CLAIM, COUNTERCLAIM
OR ANY ANSWER THERETO OR ANY AMENDMENT TO ANY OF THE ABOVE TO SUBMIT TO BINDING
ARBITRATION ALL CLAIMS, DISPUTES AND CONTROVERSIES BETWEEN OR AMONG THEM (AND
THEIR RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS, AND OTHER AGENTS),
WHETHER IN TORT, CONTRACT OR OTHERWISE ARISING OUT OF OR RELATING IN ANY WAY TO
THIS GUARANTY AND ITS NEGOTIATION, EXECUTION, COLLATERALIZATION, ADMINISTRATION,
REPAYMENT, MODIFICATION, EXTENSION, SUBSTITUTION, FORMATION, INDUCEMENT,
ENFORCEMENT, DEFAULT OR TERMINATION; PROVIDED HOWEVER THAT THE PARTIES AGREE
THAT, NOTWITHSTANDING THE FOREGOING, EACH PARTY RETAINS THE RIGHT TO PURSUE IN
SMALL CLAIMS COURT ANY DISPUTE WITHIN THAT COURT’S JURISDICTION. IN THE EVENT OF
A COURT ORDERED ARBITRATION, THE PARTY REQUESTING ARBITRATION SHALL BE
RESPONSIBLE FOR TIMELY FILING THE DEMAND FOR ARBITRATION AND PAYING THE
APPROPRIATE FILING FEE WITHIN THE 30 DAYS OF THE ABATEMENT ORDER OR THE TIME
SPECIFIED BY THE COURT. FAILURE TO TIMELY FILE THE DEMAND FOR ARBITRATION AS
ORDERED BY THE COURT WILL RESULT IN THAT PARTY’S RIGHT TO DEMAND ARBITRATION
BEING AUTOMATICALLY TERMINATED.
 
(b) GOVERNING RULES. ANY ARBITRATION PROCEEDING WILL (I) PROCEED IN A LOCATION
IN THE APPLICABLE STATE (AS DEFINED ABOVE) SELECTED BY THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”); (II) BE GOVERNED BY THE FEDERAL ARBITRATION ACT (TITLE 9 OF
THE UNITED STATES CODE), NOTWITHSTANDING ANY CONFLICTING CHOICE OF LAW PROVISION
IN ANY OF THE DOCUMENTS BETWEEN THE PARTIES; AND (III) BE CONDUCTED BY THE AAA,
OR SUCH OTHER ADMINISTRATOR AS THE PARTIES SHALL MUTUALLY AGREE UPON, IN
ACCORDANCE WITH THE AAA’S COMMERCIAL DISPUTE RESOLUTION PROCEDURES, UNLESS THE
CLAIM OR COUNTERCLAIM IS AT LEAST $1,000,000.00 EXCLUSIVE OF CLAIMED INTEREST,
ARBITRATION FEES AND COSTS IN WHICH CASE THE ARBITRATION SHALL BE CONDUCTED IN
ACCORDANCE WITH THE AAA’S OPTIONAL PROCEDURES FOR LARGE, COMPLEX COMMERCIAL
DISPUTES (THE COMMERCIAL DISPUTE RESOLUTION PROCEDURES OR THE OPTIONAL
PROCEDURES FOR LARGE, COMPLEX COMMERCIAL DISPUTES TO BE REFERRED TO HEREIN, AS
APPLICABLE, AS THE “RULES”). IF THERE IS ANY INCONSISTENCY BETWEEN THE TERMS
HEREOF AND THE RULES, THE TERMS AND PROCEDURES SET FORTH HEREIN SHALL CONTROL.
ANY PARTY WHO FAILS OR REFUSES TO SUBMIT TO ARBITRATION FOLLOWING A DEMAND BY
ANY OTHER PARTY SHALL BEAR ALL COSTS AND EXPENSES INCURRED BY SUCH OTHER PARTY
IN COMPELLING ARBITRATION OF ANY DISPUTE.
 
(c) NO WAIVER OF PROVISIONAL REMEDIES, SELF-HELP AND FORECLOSURE. THE
ARBITRATION REQUIREMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY BEFORE, DURING OR
AFTER THE PENDENCY OF ANY ARBITRATION PROCEEDING TO (I) FORECLOSE AGAINST REAL
OR PERSONAL PROPERTY COLLATERAL; (II) EXERCISE SELF-HELP REMEDIES RELATING TO
COLLATERAL OR PROCEEDS OF COLLATERAL SUCH AS SETOFF OR REPOSSESSION; OR (III)
OBTAIN PROVISIONAL OR ANCILLARY REMEDIES SUCH AS REPLEVIN, WRIT OF POSSESSION,
INJUNCTIVE RELIEF, ATTACHMENT, GARNISHMENT OR THE APPOINTMENT OF A RECEIVER.
THIS EXCLUSION DOES NOT CONSTITUTE A WAIVER OF THE RIGHT OR OBLIGATION OF ANY
PARTY TO SUBMIT ANY DISPUTE TO ARBITRATION OR REFERENCE HEREUNDER, INCLUDING
THOSE ARISING FROM THE EXERCISE OF THE ACTIONS DETAILED IN SECTIONS (I), (II)
AND (III) OF THIS PARAGRAPH.
 
(d) ARBITRATOR QUALIFICATIONS AND POWERS. ANY ARBITRATION PROCEEDING IN WHICH
THE AMOUNT IN CONTROVERSY IS $5,000,000.00 OR LESS WILL BE DECIDED BY A SINGLE
ARBITRATOR SELECTED ACCORDING TO THE RULES, AND WHO SHALL NOT RENDER AN AWARD OF
GREATER THAN $5,000,000.00. ANY DISPUTE IN WHICH THE AMOUNT IN CONTROVERSY
EXCEEDS $5,000,000.00 SHALL BE DECIDED BY MAJORITY VOTE OF A PANEL OF THREE
ARBITRATORS; PROVIDED HOWEVER, THAT ALL THREE ARBITRATORS MUST ACTIVELY
PARTICIPATE IN ALL HEARINGS AND DELIBERATIONS, EXCEPT THAT A SINGLE ARBITRATOR
MAY DECIDE PRE-HEARING DISCOVERY DISPUTES. THE ARBITRATOR(S) WILL BE A NEUTRAL
ATTORNEY LICENSED IN THE APPLICABLE STATE (AS DEFINED ABOVE) OR A NEUTRAL
RETIRED JUDGE OF THE STATE OR FEDERAL JUDICIARY OF THE APPLICABLE STATE (AS
DEFINED ABOVE), IN EITHER CASE WITH A MINIMUM OF TEN YEARS EXPERIENCE IN THE
SUBSTANTIVE LAW APPLICABLE TO THE SUBJECT MATTER OF THE DISPUTE TO BE
ARBITRATED. THE ARBITRATOR(S) WILL DETERMINE WHETHER OR NOT AN ISSUE IS
ARBITRATABLE AND WILL GIVE EFFECT TO THE STATUTES OF LIMITATION OR REPOSE IN
DETERMINING ANY CLAIM. IN ANY ARBITRATION PROCEEDING THE ARBITRATOR(S) WILL
DECIDE (BY DOCUMENTS ONLY OR WITH A HEARING AT THE ARBITRATOR'S DISCRETION) ANY
PRE-HEARING MOTIONS WHICH ARE SIMILAR TO MOTIONS TO DISMISS FOR FAILURE TO STATE
A CLAIM OR MOTIONS FOR SUMMARY ADJUDICATION. THE ARBITRATOR(S) SHALL RESOLVE ALL
DISPUTES IN ACCORDANCE WITH THE SUBSTANTIVE LAW OF THE APPLICABLE STATE (AS
DEFINED ABOVE) AND MAY GRANT ANY REMEDY OR RELIEF THAT A COURT OF SUCH STATE
COULD ORDER OR GRANT WITHIN THE SCOPE HEREOF AND SUCH ANCILLARY RELIEF AS IS
NECESSARY TO MAKE EFFECTIVE ANY AWARD. THE ARBITRATOR(S) SHALL ALSO HAVE THE
POWER TO AWARD RECOVERY OF ALL COSTS AND FEES, TO IMPOSE SANCTIONS AND TO TAKE
SUCH OTHER ACTION AS THE ARBITRATOR(S) DEEMS NECESSARY TO THE SAME EXTENT A
JUDGE COULD PURSUANT TO THE FEDERAL RULES OF CIVIL PROCEDURE, THE APPLICABLE
STATE’S (AS DEFINED ABOVE) RULES OF CIVIL PROCEDURE OR OTHER APPLICABLE LAW.
JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION. THE INSTITUTION AND MAINTENANCE OF AN ACTION FOR
JUDICIAL RELIEF OR PURSUIT OF A PROVISIONAL OR ANCILLARY REMEDY SHALL NOT
CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY, INCLUDING THE PLAINTIFF, TO
SUBMIT THE CONTROVERSY OR CLAIM TO ARBITRATION IF ANY OTHER PARTY CONTESTS SUCH
ACTION FOR JUDICIAL RELIEF.
 
(e) DISCOVERY. IN ANY ARBITRATION PROCEEDING, DISCOVERY WILL BE PERMITTED IN
ACCORDANCE WITH THE RULES. ALL DISCOVERY SHALL BE EXPRESSLY LIMITED TO MATTERS
DIRECTLY RELEVANT TO THE DISPUTE BEING ARBITRATED AND MUST BE COMPLETED NO LATER
THAN 20 DAYS BEFORE THE HEARING DATE. ANY REQUESTS FOR AN EXTENSION OF THE
DISCOVERY PERIODS, OR ANY DISCOVERY DISPUTES, WILL BE SUBJECT TO FINAL
DETERMINATION BY THE ARBITRATOR(S) UPON A SHOWING THAT THE REQUEST FOR DISCOVERY
IS ESSENTIAL FOR THE PARTY'S PRESENTATION AND THAT NO ALTERNATIVE MEANS FOR
OBTAINING INFORMATION IS AVAILABLE.
 
(f) CLASS PROCEEDINGS AND CONSOLIDATIONS. NO PARTY HERETO SHALL BE ENTITLED TO
JOIN OR CONSOLIDATE DISPUTES BY OR AGAINST OTHERS IN ANY ARBITRATION, EXCEPT
PARTIES WHO HAVE EXECUTED THIS GUARANTY OR ANY OTHER CONTRACT, INSTRUMENT OR
DOCUMENT RELATED TO THE OBLIGATIONS, OR TO INCLUDE IN ANY ARBITRATION ANY
DISPUTE AS A REPRESENTATIVE OR MEMBER OF A CLASS, OR TO ACT IN ANY ARBITRATION
IN THE INTEREST OF THE GENERAL PUBLIC OR IN A PRIVATE ATTORNEY GENERAL CAPACITY.
 
(g) PAYMENT OF ARBITRATION COSTS AND FEES. THE ARBITRATOR(S) SHALL AWARD ALL
COSTS AND EXPENSES OF THE ARBITRATION PROCEEDING.
 
(h) MISCELLANEOUS. TO THE MAXIMUM EXTENT PRACTICABLE, THE AAA, THE ARBITRATOR(S)
AND THE PARTIES SHALL TAKE ALL ACTION REQUIRED TO CONCLUDE ANY ARBITRATION
PROCEEDING WITHIN 180 DAYS OF THE FILING OF THE DISPUTE WITH THE AAA. NO
ARBITRATOR(S) OR OTHER PARTY TO AN ARBITRATION PROCEEDING MAY DISCLOSE THE
EXISTENCE, CONTENT OR RESULTS THEREOF, EXCEPT FOR DISCLOSURES OF INFORMATION BY
A PARTY REQUIRED IN THE CONNECTION WITH FINANCIAL REPORTING IN THE ORDINARY
COURSE OF ITS BUSINESS OR BY APPLICABLE LAW OR REGULATION. IF MORE THAN ONE
AGREEMENT FOR ARBITRATION BY OR BETWEEN THE PARTIES POTENTIALLY APPLIES TO A
DISPUTE, THE ARBITRATION PROVISION MOST DIRECTLY RELATED TO THE SUBJECT MATTER
OF THE DISPUTE SHALL CONTROL. THIS ARBITRATION PROVISION SHALL SURVIVE
TERMINATION, AMENDMENT OR EXPIRATION OF THIS GUARANTY OR ANY RELATIONSHIP
BETWEEN THE PARTIES.
 
(i) WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY ACKNOWLEDGE THAT BY AGREEING
TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF
ANY DISPUTE IN CONNECTION WITH THIS GUARANTY OR ANY OTHER AGREEMENT OR DOCUMENT
DELIVERED IN CONNECTION HEREWITH, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. THIS PROVISION IS
A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS AGREEMENT.
 
21. Counterparts; Facsimile Execution. This Guaranty may be executed in any
number of duplicate originals or counterparts, each of which shall be deemed to
be an original and all taken together shall constitute but one and the same
instrument. Guarantor agrees that a facsimile or electronic transmission of any
signature of Guarantor shall be effective as an original signature thereof. WFB
agrees that a facsimile or electronic transmission of this Guaranty executed by
WFB shall be effective as an original signature thereof. Any party delivering an
executed counterpart of this Guaranty by facsimile or electronic transmission
also shall deliver an original executed counterpart of this Guaranty but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Guaranty.
 
22. Agreement to be Bound. Guarantor hereby agrees to be bound by each and all
of the terms and provisions of the Account Purchase Agreement applicable to
Guarantor. Without limiting the generality of the foregoing, by its execution
and delivery of this Guaranty, Guarantor hereby: (a) makes to WFB each of the
representations and warranties set forth in the Account Purchase Agreement
applicable to Guarantor fully as though Guarantor were a party thereto, and such
representations and warranties are incorporated herein by this reference,
mutatis mutandis; and (b) agrees and covenants (i) to do each of the things set
forth in the Account Purchase Agreement that Client agrees and covenants to
cause Guarantor to do, and (ii) to not do any of the things set forth in the
Account Purchase Agreement that Client agrees and covenants to cause Guarantor
not to do, in each case, fully as though Guarantor was a party thereto, and such
agreements and covenants are incorporated herein by this reference, mutatis
mutandis.
 
[Signature page to follow]
 
 

 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date first written above.
 
 
NOVUME SOLUTIONS, INC., a Delaware corporation
 
 
By:
/s/ Robert A. Berman 
Name:
Title:
Robert A. Berman
Chief Executive Officer
 

 
 
 
 
 
 
 
STATE OF                                                                 
)
) ss.:
COUNTY OF                                                                 
)
 
 
On the _____ day of September in the year 2017, before me, the undersigned,
personally appeared ______________________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signatures on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.
 
 
 
 
                      
Notary Public
 
 
 
My Commission Expires:_____________________
My Notarial Registration No.: _________________
 
 
